Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 07/06/2020. 
Claims 1-20 are pending and presented for examination. 

Examiner Notes
Claim 13-20 is not rejected under 35 USC 101 because the claim is directed to network subscriber comprising a plurality of field processing units. Based on Applicant’s specification, the field processing units are devices that further comprises registers. Registers are known to be hardware devices. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 and 07/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
The use of the term “EtherCAT”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Additionally, the specification at par. 0055 describes figure 3 but elements are recited from fig. 4. Input steam 410 refers to fig. 4. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of claim 4 and in particular data unit number within the frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claims 13, 14-16, 18-19 are objected to because of the following informalities:  Regarding claim 13, the claim recites “a network subscriber adapted to…” The term adapted to renders the rest of claim optional. Applicant is suggested to check other instances as well in rest of the claims. See MPEP 2111.04. Similar issues exists with claims 14-16, 18-19. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 11, 13-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites “a network subscriber adapted to receive an input data stream…” assuming that the subscriber is a device claim, there is no structure recited for performing the function of this element. Without particular structure, the metes and bounds of the claim cannot be determined and renders the claim indefinite. Similar issues exists with other limitations of the claims. Claims 14-20 are rejected for same reason as they dependent on the rejected independent claim. 
Claim 11 contains the trademark/trade name “EtherCAT”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a protocol and, accordingly, the identification/description is indefinite.
Regarding claim 4, the claim recites wherein each start position comprises a data unit number and an index within the data unit. The specification however does not describe this. In fact in par. 0010, the specification describes that the start position comprises a number of data units which is not equivalent to data unit number. 
Regarding claim 6, the claim recites logically linking the information to the output data stream. The specification merely recites the same limitation without explaining what logically linking means. Additionally, what is the output data stream linked to? Therefore, it is unclear what logically linking means in view of specification and renders the claim indefinite. Because claim 7 depends from 6 it is rejection for same reason. Similar issues exists with claim 16-17.
Claim 8 is incomplete. It recites passing on the information to the processing unit following second processing unit. However after following what with second processing unit? Is it after the competition of processing? Similar issues exists with claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8-11, 13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bunte et al. (US 2015/0295727 A1) in view of Balasubramanian et al. (US 8,824,333 B2)

Regarding claims 1, 13, Bunte discloses a method for operating a network subscriber or a network subscriber adapted to, comprising: 
receiving an input-data stream including an input-transmission frame according to a field- bus protocol (see par. 0033, the master sending data to slave, thereby each slave receiving frame with telegrams), wherein the input-data stream is received in chronologically successive data units (see par. 0033, discloses chronologically successive data units such as 213 and 215 addressed to 303b and 303d); 
decoding fields of the input-transmission frame by a plurality of field-processing units arranged one after the other, wherein each field-processing unit decodes a predetermined field of 
generating an output-data stream including an output transmission frame according to the field-bus protocol from the input-data stream (see par. 0032-0033transmission further along to another slave the received data).
Bunte fails to disclose wherein the data units are having a predetermined processing widths. 
Balasubramanian discloses wherein the data units are having a predetermined processing widths (see col. 7, lines 23-47).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include data units with predetermined processing width and wherein they can be configured to be 64 bits as described by Balasubramanian. 
The motivation for doing so would be to allow processing the data units faster. 

Regarding claims 5, 15, Bunte discloses the method wherein in a second one of the field-processing units decoding a field of the input-transmission frame comprises reading out an information (see par. 0008, 0033).

Regarding claims 6, 16, Bunte discloses the method wherein the second field-processing unit logically combine or links the information to the output-data stream (see par. 0044, discloses logically linking the information).



Regarding claims 9, 19, Bunte discloses the method wherein the second field-processing unit passes on the information together with the input-data stream and the output-data stream to the third field- processing unit as an information bundle (see fig. 3-4, discloses subsequent passing from 303c to 303d).

Regarding claims 10, 20, Bute discloses the method, wherein the information bundle is buffered in a register stage between the second field-processing unit and the third field-processing unit (see par. 0071-0072, discloses receiving the data includes storing it in memory, thereby buffering at each stage).

Regarding claim 11, Bunte discloses the method wherein the field-bus protocol is EtherCAT, wherein the input-transmission frame is an EtherCAT transmission frame (see par. 0068).

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bunte in view of Balasubramanian as applied to claim 1 above, and further in view of Layrer et al. (2013/0173868 A1).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include decoding of fields is carried out while receiving the input-transmission frame as described by Leyrer. 
The motivation for doing so would be to reduce processing delay at each node. 

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bunte in view of Balasubramanian as applied to claim 1 above, and further in view of Janssen et al. (US 10,193,705).

Regarding claims 3, 14, Bunte discloses an Ethernet frame comprising a header for identifying the start of the frame. Bunte fails to disclose but Janssen discloses the method wherein a first one of the field-processing units detects a start of the input-transmission frame, and wherein start positions of fields of the input-transmission frame are determined depending on a position of the start of the input-transmission frame (see col. 1, lines 47-58, discloses using the header to identify the start of the frame).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein a first one of the field-processing units detects a start of the input-transmission frame, and wherein start positions of fields of the input-transmission frame are determined depending on a position of the start of the input-transmission frame as described by Janssen.
The motivation for doing so would be to allow for correct data transmission.  

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bunte in view of Balasubramanian, Janssen as applied to claim 4 above, and further in view of  Beckhoff (a document on EtherCAT slave controller, referred to herein as Beckhoff).

Regarding claim 4, Bunte fails to disclose but Beckhoff discloses the method wherein each start position comprises a data unit number and an index within the data unit (see page I-5, fig 3, discloses a number of data units or address and idx).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein each start position comprises a data unit number and an index within the data unit as described by Beckhoff. 
The motivation for doing so would be to allow identifying different datagrams. 

Claims 7, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bunte in view of Balasubramanian as applied to claim 6 above, and further in view of  Chrin et al. (US 6,049,540)

Regarding claims 7, 17, Bunte fails to disclose but Chrin discloses the method wherein the information is buffered in a register stage before being linked to the output-data stream (see col. 2, lines 1-36).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include buffering the information in a register stage such to prevent data from being lost. 
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bunte in view of Balasubramanian as applied to claim 1 above, and further in view of  Fourcand (US 8,416,770 B2).

Regarding claim 12, Bunte fails to disclose but Fourcand discloses the method wherein the processing width is 64 bits (see claims 12-13).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the processing width is 64 bits. 
The motivation for doing so would allow flexibility in configuration by allowing transmission of smallest data block size. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buesching et al. (US 2018/0276174 A1) – describes performing communication using Ethernet telegrams.
Bunte et al. (US 2015/0365252 A1) – describes fieldbus based coupler.
Maruyama et al (US 2012/0057479 A1) – describes performing communication using EtherCAT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466